Citation Nr: 1531243	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  12-19 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to April 1970 and from September 2004 to January 2006, with additional service totaling 37 years in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2011 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Veteran filed an initial claim of entitlement to service connection for a left foot disability in April 2011, which the RO denied in August 2011.  Although the Veteran did not specifically file a Notice of Disagreement with the August 2011 rating decision, he indicated that he wished to file a new claim of entitlement to service connection for a bilateral foot disability in an August 2011 written statement.  In this respect, even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Although a November 2011 VA examiner related a current bilateral foot disability to an injury not incurred in the line of duty, the examination report indicates that the Veteran subsequently had progressive foot problems during service.  As this evidence presents a new theory of entitlement, the Board finds it constitutes new and material evidence.  Therefore, the August 2011 rating decision is not final, and the Board has characterized the issue as shown on the title page.  38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examination in November 2011 in connection with his claim.  The VA examiner diagnosed metatarsalgia, degenerative joint disease of the feet, and bilateral plantar fasciitis and opined that the Veteran's degenerative joint disease was at least as likely as not proximately due to a service-connected condition.  Specifically, the VA examiner related the Veteran's bilateral foot disability to a fall from a roof in June 2001 and found the evidence reflected subsequent, chronic bilateral foot problems during service.

Upon review, the Board finds the November 2011 VA examiner's opinion inadequate for purposes of determining service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the VA examiner did not provide an etiological opinion with respect to the diagnoses of metatarsalgia and bilateral plantar fasciitis, which the Board finds significant as service treatment records reflect findings of pes planus and bilateral plantar fasciitis.  Second, the VA examiner inaccurately found the incident involving a fall from a roof occurred during active duty.  Third, the VA examiner did not address whether the pre-existing foot injury was aggravated by service.  As such, the Board finds remand is warranted in order to obtain an addendum opinion with respect to the nature and etiology of any current bilateral foot disability.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from September 2012 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, determine the specific dates for when the Veteran served on active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  Based on this review, create a timeline of these dates and associate this timeline with the Veteran's electronic file. 
 
3. Then, forward the Veteran's claims file, to include a copy of this Remand, to the November 2011 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion as to the nature and etiology of any bilateral foot disability, to include metatarsalgia, degenerative joint disease, and bilateral plantar fasciitis.  If the examiner finds additional examination necessary, schedule the Veteran for a VA examination.  After review of all the evidence, including the summary of the Veteran's confirmed periods of active duty, ACDUTRA, and INACDUTRA, service treatment records, VA examination reports and treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability is related to an injury that occurred during a period of active duty, ACDUTRA, or INACDUTRA.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such bilateral foot disability (related to an injury) was aggravated during a period of active duty, ACDUTRA, or INACDUTRA.  The examiner is asked to specifically address the service treatment records dated in January 1976, May 1986, October 1998, June 2001, January 2003, January 2004, and January 2005, which reflect complaints related to the Veteran's feet.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current bilateral foot disability is related to a disease that was incurred during a period of active duty or ACDUTRA.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such bilateral foot disability (related to a disease) was aggravated by a period of active duty or ACDUTRA.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any arthritis of the feet manifested to a compensable degree within one year of a period of active duty.  The examiner should specifically discuss the service treatment records dated in May 1982, May 1986, and February 2002, which reflect findings of pes planus and bilateral traumatic plantar fasciitis.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

4. Then, re-adjudicate the claim of entitlement to service connection for bilateral foot disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



